     Case 3:20-cv-00402-MMD-WGC Document 12 Filed 08/31/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JOHN STEVEN OLAUSEN,                              Case No. 3:20-cv-00402-MMD-WGC

7                                    Plaintiff,                      ORDER
             v.
8

9     SECOND JUDICIAL DISTRICT COURT
      OF THE STATE OF NEVADA, IN AND
10    FOR THE COUNTY OF WASHOE,

11                                Defendant.

12

13   I.     SUMMARY

14          Plaintiff John Steven Olausen initiated this action against the Second Judicial

15   District Court of Nevada in Washoe County (“State Court”) asserting that the State Court

16   violated his procedural due process and equal protection rights under the Fifth and

17   Fourteenth Amendments. (ECF No. 1-1.) On July 27, 2020, this Court issued an order

18   denying Plaintiff’s motion for a temporary restraining order (ECF No. 6) and an identical

19   motion for preliminary injunction (ECF No. 7) (collectively, “TRO/PI Motion”). (ECF No. 9.)

20   Plaintiff has now filed a motion for relief from judgment under Fed. R. Civ. P. Rule (60)(a)

21   (“Motion”), asking the Court to vacate its previous order, allow him to withdraw the TRO/PI

22   Motion, and requesting that the Court “dismiss his emergency motion for declaratory

23   judgment and underlying document” (ECF Nos. 3, 4) so that he may correct these motions

24   and re-file them. (ECF No. 11.) The Court denies the Motion because Plaintiff has not met

25   his burden under Fed. R. Civ. P. 60(a).

26   II.    DISCUSSION

27          Rule 60(a) allows a court to “correct a clerical mistake or mistake arising from

28   oversight or omission whenever one is found in a judgment, order, or other part of the
     Case 3:20-cv-00402-MMD-WGC Document 12 Filed 08/31/20 Page 2 of 3


1    record.” Fed. R. Civ. P. 60(a). However, while Plaintiff argues that he “made a mistake to

2    allow this Court to review” the attached underlying State Court documents in his TRO/PI

3    Motion because it “inadvertently mislead this Court that the content of his underlying

4    document [sic] were incorporated into his Motions [sic] content and relief,” this is not a

5    mistake or oversight that can be corrected under Rule 60(a). See Tattersalls, Ltd. v.

6    DeHaven, 745 F.3d 1294, 1298 (9th Cir. 2014) (internal citations omitted) (“[T]he Rule

7    allows a court to clarify a judgment in order to correct a failure to memorialize part of its

8    decision, to reflect the necessary implications of the original order, to ensure that the

9    court’s purpose is fully implemented, or to permit enforcement.”)

10          Moreover, the Court’s prior decision was not based on the State Court documents

11   Plaintiff attached as exhibits (ECF No. 1-1 at 12-30), but rather was based on the relief

12   Plaintiff requested in his Complaint and in his TRO/PI Motion. (See ECF No. 1-1 at 10;

13   ECF No. 7 at 5; ECF No. 9 at 1.) As the Court stated in the order, the relief Plaintiff is

14   seeking—an order from a federal district court functionally overturning the Nevada court’s

15   initial sentencing of Plaintiff and compelling the State Court to appoint trial counsel—

16   cannot be granted by this Court. (Id. at 2-3.) Instead, Plaintiff must bring his claims—and

17   any potential requests for appellate review—through the Nevada state courts. (ECF No. 9

18   at 2 n.3.) Accordingly, the Court denies Plaintiff’s Motion. 1 The Court also denies Plaintiff’s

19   “emergency motion for declaratory judgment” (ECF No. 4) and motion for an “order to

20   show cause and declaratory judgment” (ECF No. 3) because they seek the same relief as

21   his TRO/PI Motion which, as noted, this Court cannot grant. 2

22          Additionally, to the extent Plaintiff requests that the Court “dismiss Plaintiff’s

23   motions . . . without prejudice in a new order correcting said mistakes[,]” he should be

24   aware that under Fed. R. Civ. P. 41 he may voluntarily dismiss this action without a court

25

26
            1Forthese same reasons, the Court would reach a similar conclusion if Plaintiff’s
27   motion were brought as a motion for reconsideration under Fed. R. Civ. P. 59(e).
            2The   Court warns Plaintiff that his Complaint suffers this same defect. (ECF No. 1-
28
     1 at 10.)
                                                    2
     Case 3:20-cv-00402-MMD-WGC Document 12 Filed 08/31/20 Page 3 of 3


1    order as the Defendant has not yet filed an answer or a motion for summary judgment.

2    Fed. R. Civ. P. 41(a)(1)(A). Unless Plaintiff has “previously dismissed any federal- or state-

3    court action based on or including the same claim,” such a dismissal would be without

4    prejudice. Fed. R. Civ. P. 41(a)(1)(B).

5    III.   CONCLUSION

6           For the foregoing reasons, it is ordered that Plaintiff’s motion for relief from

7    judgment (ECF No. 11) is denied.

8           It is further ordered that Plaintiff’s motion for an “order to show cause and

9    declaratory judgment” (ECF No. 3) is denied.

10          It is further ordered that Plaintiff’s “emergency motion for declaratory judgment”

11   (ECF No. 4) is denied.

12          DATED THIS 31st day of August 2020.

13

14
                                                MIRANDA M. DU
15                                              CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
